In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-119 CR

NO. 09-08-120 CR

NO. 09-08-121 CR

 ______________________


ROY SMITH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 75th District Court
 Liberty County, Texas

Trial Cause Nos. CR25689, CR25690 and CR25705




MEMORANDUM OPINION
	On March 20, 2008, we notified the parties that our jurisdiction was not apparent from
the notices of appeal, and notified them that the appeals would be dismissed for want of
jurisdiction unless we received a response showing grounds for continuing the appeals.  The
appellant did not file a response. 
	The notices of appeal seek to appeal the trial court's order denying a motion to have
the court reporter's record transcribed in three cases in which no appeal was taken and the
judgments became final.  An indigent appellant has a right to obtain a reporter's record
without charge in connection with an initial appeal.  See Ex parte Trainer, 181 S.W.3d 358,
358-59 (Tex. Crim. App. 2005).  However, "[n]o statute vests this court with jurisdiction
over an appeal from an order denying a request for a free copy of the trial record when such
a request is not presented in conjunction with a timely filed direct appeal."  Clegg v. State,
214 S.W.3d 671 (Tex. App.--Waco 2007, no pet.) 
 Accordingly, the appeals are dismissed for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.

								______________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered May 21, 2008
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.